DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the claim limitation “...displaying the first 2D transverse image and/or the second 2D transverse image generated from the selectable scan lines of the first scan-line set and/or the second scan-line set that were identified as corresponding to the transverse plane” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation can be interpreted as the first 2D transverse image generated from the selectable scan lines of the second scanline set, or the second 2D transverse image generated from the selectable scan lines of the first scan-line set, or the first 2D transverse image generated from selectable scan lines of the first and second scan line sets, or the second 2D transverse image generated from the selectable scan lines of the first and second scan line sets, or the first 2D transverse image and second 2D transverse image generated from the selectable scan lines of the first scan line set, or the first 2D transverse image and second 2D transverse image generated from the selectable scan lines of the second scan line set, however, these claim limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, the claim limitation “displaying the first 2D transverse image and/or the second 2D transverse image generated from scan lines of the first scan-line set or the second scan-line set...” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation can be interpreted as the first 2D transverse image generated from scan lines of the second scan line set, or displaying the second 2D transverse image generated from the first scan line set, or displaying the 2D transverse image and the second 2D transverse image generated from the scan lines of the first scan lines set, or  displaying the second 2D transverse image generated from the first scan line set, or displaying the 2D transverse image and the second 2D transverse image generated from the scan lines of the second scan lines set, however, these claim limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the claim limitation “...display the first 2D transverse image and the second 2D transverse image generated from the selectable scan lines from the first scan-line set and the second scan-line set...” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 19, 35, 36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Herres (US 5,070,879), in view of Taylor et al. (US 2007/0038112; hereinafter Taylor), in view of Zhao et al. (US 2015/0201910; herein after Zhao).
            Regarding claim 1, Herres discloses an ultrasound imaging and apparatus (See title).  Herres shows a method of operating a medical imaging system having an ultrasound transducer interface (see beamformer 50 in fig. 5; the examiner notes that the specification of the present application discloses that the ultrasound interface can be a beamformer (par. [0077] of the specification of the current application states “The ultrasound-transducer interface 106 is also called a beam-former”) being configured to operatively interface with an ultrasound transducer (fig. 6 shows transducer holder 18 and transducer elements array 22, and fig. 5 shows that the beamformer 50 communicates with the transducer element 22) defining a longitudinal axis extending therethrough and including transducer element along the longitudinal axis (col. 4, lines 55-58 states “a transrectal probe has an elongated housing 58 shaped to fit into the rectal cavity. Inside housing 58, transducer holder 18, which is hollow, is journalled for rotation about axis 16 between stops (not shown) by bearing 60 and 62”; fig. 6 shows the sensory array 22 are placed along axis 16; the examiner notes that the axis 16 is longitudinal axis) the ultrasound transducer comprising a total number of available scan lines (fig. 6 shows the transducer array 22; col. 3, lines 8-10 states “In a typical example, there are one hundred twenty eight array elements”; Examiner notes that each transducer 128 elements can generate scan line which is the total number of available scan lines), the method comprising:
            receiving a first scan line set (col. 2, line 62 to col. 3, line 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty-eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”)
generating a first two dimensional (2D) transverse ultrasound image from the scan line set (col. 1, lines 60-63 states “The echoes received by the transducer elements in the first and second modes are displayed as images of respective orthogonal scan planes”; col. 2, lines 1-3 states “the transverse sector scan generated by the second mode so as to permit orthogonal image planes to be displayed simultaneously; col. 3, lines 54-57 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38”), the first 2D transverse ultrasound image being orthogonal to the longitudinal axis  of the ultrasound transducer (abstract states “In a second mode, some of the transducer elements are actuated repeatedly while the array is oscillated to generate a transverse sector scan orthogonal to the longitudinal scan”) and being generated independent from a dimensional (3D) reconstruction image (col. 1, lines 60-63 states “The echoes received by the transducer elements in the first and second modes are displayed as images of respective orthogonal scan planes”; col. 2, lines 1-3the transverse sector scan generated by the second mode so as to permit orthogonal image planes to be displayed simultaneously; col. 3, lines 54-57 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38”; the Examiner notes that the 2D transverse image is generated without first generating a 3D image).
Furthermore, Herres shows a position sensor (see 20 in fig. 6; col. 2, lines 42-43 states “A position sensor 20 is mounted on shaft 14 to generate a feedback control signal”; 2col. 4, lines 20-22 states “Position sensor is also connected to shaft 14 to generate a signal proportional to the angular position of shaft 14 about axis 16”; the Examiner notes that in fig. 6 the ultrasound transducer array 22 is held by a holder 18 and the holder is connected to the shaft 14), but Herres does not explicitly state that the sensor is configured to provide spatial information indicating spatial movement of the ultrasound transducer.  Furthermore, Herres fails to explicitly state generating a second scan line set, the first and second scan line sets are proper subsets of selectable scan lines, generating a second 2D transverse ultrasound image from the second scan-line set and the second 2D transverse ultrasound image is orthogonal to the longitudinal axis of the transducer, the total number of available scan lines is a proper superset of the selectable scan lines; wherein the selectable scan lines includes a plurality of scan lines between the first scan-line set and the second scan-line set, and both the first and second 2D transverse ultrasound images are generates in real-time or near real-time.
Taylor is in the same field of endeavor and discloses a transrectal ultrasound probe (abstract states “an ultrasound cavital probe suitable for transrectal or other usage”).  Tylor also teaches generating a first scan line set (the scan lines in transverse plane 54^1 in fig. 9) and a second scan line set (the scan lines in transverse plane 54^2), the first and second scan line sets are proper subsets of selectable scan lines (the examiner notes that the scan lines from transverse plane 54^1  and transverse plane 54^2 are proper subsets of selectable scan lines), generating a second 2D transverse ultrasound image from the second scan-line set (see 54^2 in fig. 9; par. [0082], [0083], [0084], [0085]) and the second 2D transverse ultrasound image is orthogonal to the longitudinal axis of the transducer (see 54^2 in fig. 9; par. [0082], [0083], [0084], [0085]), the total number of available scan lines is a proper superset of the selectable scan lines (fig. 9; par. [0082], [0083], [0084], [0085]), and wherein the selectable scan lines includes a plurality of scan lines between the first scan-line set and the second scan-line set (fig. 9; par. [0082], [0083], [0084], [0085]). Furthermore, Taylor teaches a sensor is configured to provide spatial information indication spatial movement of ultrasound transducer (par. [0100] states “To monitor the longitudinally and rotational position of the transducer, the probe includes a linear axis encoder 322 and a rotating axis encoder 324. The encoders each include a wheel which rotates with the respective shaft, and a sensor which monitors the rotational position of the wheel. Such encoding assemblies are well known in the art. The encodes 322 and 324 send signals to the MCPU indicative of the longitudinally and rotational position of the transducer. This information is then displayed on the control unit 30, as described above”).  Furthermore, Taylor teaches that the second 2D image is generated independent from 3D reconstruction image (fig. 9; par. [0034], [0082], [0083], [0084], [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of state generating a second scan line set, the first and second scan line sets are proper subsets of selectable scan lines, generating a second 2D transverse ultrasound image from the second scan-line set and the second 2D transverse ultrasound image is orthogonal to the longitudinal axis of the transducer, the total number of available scan lines is a proper superset of the selectable scan lines; wherein the selectable scan lines includes a plurality of scan lines between the first scan-line set and the second scan-line set in the invention of Herres, as taught by Taylor, to be able monitor and view different portions of the patient region of interest along the longitudinal axis of the probe.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using sensor configured to provide spatial information indicating spatial movement of the ultrasound transducer in the invention of Herres, as taught by Taylor, to be able monitor longitudinally and rotational position of the transducer and display the information to the user (par. [0100] of Taylor states “To monitor the longitudinally and rotational position of the transducer”...this information is then displayed on the control unit 30...”).
But, Herres and Taylor fail to explicitly state both the first and second 2D transverse ultrasound images are generates in real-time or near real-time.
Zhao discloses a system and method of organ motion compensation during interventional procedure.  Zhao teaches generating and displaying plurality of 2D image in real time (see par. [0018], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of generating 2D images in realtime in the invention of Herres and Taylor, as taught by Zhao, to be able to monitor and diagnosis plurality of regions at the same time which would save diagnosing time.  
            
Regarding claim 9, Herres in view of Taylor in view of Zhao disclose the invention substantially as described in the 103 rejection above, furthermore, Herres shows displaying the first scan-line set associated with B-mode image (col. 3, lines 24-36 states “By combining the two modes, the user can acquire and display echo data in orthogonal B-scan planes at the same time (FIG. 2), varying the location of either or both of the scan planes within field of view 30, as represented by arrows 34 and 36 (FIG. 2), to examine different regions thereof in real time while the probe remains in a stationary position in contact with the patient's skin. In one combined mode, transducer holder 18 oscillates back and forth to generate the transverse B-scan, but stops momentarily each time the angular position of the selected longitudinal scan plane is reached to successively operate the elements once end then again continues to oscillate. This produces transverse and longitudinal B-scans at the same frame rate”).

Regarding claim 11, Herres discloses an ultrasound imaging and apparatus (See title).  Herres shows a medical-imaging system (abstract states “Ultrasound imaging apparatus has a probe disposed on a longitudinal axis”), comprising: an ultrasound transducer defining a longitudinal axis extending therethrough and including transducer element along the longitudinal axis (fig. 6 shows transducer holder 18 and transducer elements array 22; col. 4, lines 55-58 states “a transrectal probe has an elongated housing 58 shaped to fit into the rectal cavity. Inside housing 58, transducer holder 18, which is hollow, is journalled for rotation about axis 16 between stops (not shown) by bearing 60 and 62”; fig. 6 shows the sensory array 22 are placed along axis 16; the examiner notes that the axis 16 is longitudinal axis), wherein the ultrasound transducer comprises a total number of available scan lines (fig. 6 shows the transducer array 22; col. 3, lines 8-10 states “In a typical example, there are one hundred twenty eight array elements”; Examiner notes that each transducer 128 elements can generate scan line which is the total number of available scan lines);
an ultrasound-transducer interface being configured to operatively interface with the ultrasound transducer (see beamformer 50 in fig. 5; the examiner notes that the specification of the present application discloses that the ultrasound interface can be a beamformer (par. [0077] of the specification of the current application states “The ultrasound-transducer interface 106 is also called a beam-former”) and to allow for sets of selectable scan (col. 3, lines 4-7 states “a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16”; col. 3, lines 10-12 states “In each case, the number of elements in an operating group can be varied depending on the desired ultrasound aperture for the scan line”;)
            receiving ultrasound information being associated with the first scan line set (col. 2, line 62 to col. 3, lines 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”); 
generating a first two dimensional (2D) transverse ultrasound image from the scan line set (col. 1, lines 60-63 states “The echoes received by the transducer elements in the first and second modes are displayed as images of respective orthogonal scan planes”; col. 2, lines 1-3the transverse sector scan generated by the second mode so as to permit orthogonal image planes to be displayed simultaneously; col. 3, lines 54-57 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38”), the  first 2D transverse ultrasound image being orthogonal to the longitudinal axis  of the ultrasound transducer (abstract states “In a second mode, some of the transducer elements are actuated repeatedly while the array is oscillated to generate a transverse sector scan orthogonal to the longitudinal scan”) and being generated independent from a three dimensional (3D) reconstruction image (col. 1, lines 60-63 states “The echoes received by the transducer elements in the first and second modes are displayed as images of respective orthogonal scan planes”; col. 2, lines 1-3 states “the transverse sector scan generated by the second mode so as to permit orthogonal image planes to be displayed simultaneously; col. 3, lines 54-57 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38”; the Examiner notes that the 2D transverse image is generated without first generating a 3D image);
wherein the system is configured to increase at least part a frame rate of ultrasound transducer by limiting the number of scan lines to the limited number (col. 2, line 62 to col. 3, line 10  states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; col. 3, lines 37-41 states “If a higher frame rate is desired for the transverse scan, transducer holder 18 would only stop every other, every second, or other fraction of the cycle of oscillations of transducer holder 18.”).
Furthermore, Herres shows a position sensor (see 20 in fig. 6; col. 2, lines 42-43 states “A position sensor 20 is mounted on shaft 14 to generate a feedback control signal”; 2col. 4, lines 20-22 states “Position sensor is also connected to shaft 14 to generate a signal proportional to the angular position of shaft 14 about axis 16”; the Examiner notes that in fig. 6 the ultrasound transducer array 22 is held by a holder 18 and the holder is connected to the shaft 14) and a controller (see 44 in fig. 5), but Herres does not explicitly state that the sensor is configured to provide spatial information indicating spatial movement of the ultrasound transducer and that the controller is a server/computer (the present application discloses that the server can be a general computer, par. [0079] of the PG Pub. version of the specification states “The server 110 is also known as a computer, etc”).  Furthermore, Herres fails to explicitly state generating a second scan line set, each scan line set having a limited number of selectable scan lines of the ultrasound transducer, generating a second 2D transverse ultrasound image from the second scan-line set, both the first and second line set generated from non-adjacent sets of selectable scan lines of any grouping or spacing; and both the first and second 2D transverse ultrasound images are generates in real-time or near real-time.
Taylor is in the same field of endeavor and discloses a transrectal ultrasound probe (abstract states “an ultrasound cavital probe suitable for transrectal or other usage”).  Tylor also teaches generating a first scan line set (the scan lines in transverse plane 54^1 in fig. 9) and a second scan line set (the scan lines in transverse plane 54^2), the first and second scan line sets are proper subsets of selectable scan lines (the examiner notes that the scan lines from transverse plane 54^1  and transverse plane 54^2 are proper subsets of selectable scan lines), generating a second 2D transverse ultrasound image from the second scan-line set (see 54^2 in fig. 9; par. [0082], [0083], [0084], [0085]) and the second 2D transverse ultrasound image is orthogonal to the longitudinal axis of the transducer (see 54^2 in fig. 9; par. [0082], [0083], [0084], [0085]), the total number of available scan lines is a proper superset of the selectable scan lines (fig. 9; par. [0082], [0083], [0084], [0085]), and wherein the selectable scan lines includes a plurality of scan lines between the first scan-line set and the second scan-line set (fig. 9; par. [0082], [0083], [0084], [0085]). Furthermore, Taylor teaches a sensor is configured to provide spatial information indication spatial movement of ultrasound transducer (par. [0100] states “To monitor the longitudinally and rotational position of the transducer, the probe includes a linear axis encoder 322 and a rotating axis encoder 324. The encoders each include a wheel which rotates with the respective shaft, and a sensor which monitors the rotational position of the wheel. Such encoding assemblies are well known in the art. The encodes 322 and 324 send signals to the MCPU indicative of the longitudinally and rotational position of the transducer. This information is then displayed on the control unit 30, as described above”).  Furthermore, Taylor teaches that the second 2D image is generated independent from 3D reconstruction image (fig. 9; par. [0034], [0082], [0083], [0084], [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of state generating a second scan line set, the first and second scan line sets are proper subsets of selectable scan lines, generating a second 2D transverse ultrasound image from the second scan-line set and the second 2D transverse ultrasound image is orthogonal to the longitudinal axis of the transducer, the total number of available scan lines is a proper superset of the selectable scan lines; wherein the selectable scan lines includes a plurality of scan lines between the first scan-line set and the second scan-line set in the invention of Herres, as taught by Taylor, to be able monitor and view different portions of the patient region of interest along the longitudinal axis of the probe.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using sensor configured to provide spatial information indicating spatial movement of the ultrasound transducer in the invention of Herres, as taught by Taylor, to be able monitor longitudinally and rotational position of the transducer and display the information to the user (par. [0100] of Taylor states “To monitor the longitudinally and rotational position of the transducer”...this information is then displayed on the control unit 30...”).  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilized using a server/computer in the invention of Herres, as taught by Taylor, for further processing and display (abstract of Taylor states “...a personal computer for further processing and display”).  Furthermore, the examiner notes that providing a computer would provide a user friendly device for interacting with the imaging device, and can easily view, share and interact with the images
But, Herres and Taylor fail to explicitly state both the first and second 2D transverse ultrasound images are generates in real-time or near real-time.
Zhao discloses a system and method of organ motion compensation during interventional procedure.  Zhao teaches generating and displaying plurality of 2D image in real time (see par. [0018], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of generating 2D images in realtime in the invention of Herres and Taylor, as taught by Zhao, to be able to monitor and diagnosis plurality of regions at the same time which would save diagnosing time.  

. 

Regarding claim 19, Herres in view of Taylor in view of Zhao disclose the invention substantially as described in the 103 rejection above, furthermore, Herres shows displaying the first scan-line set associated with a B-mode image (col. 3, lines 24-36 states “By combining the two modes, the user can acquire and display echo data in orthogonal B-scan planes at the same time (FIG. 2), varying the location of either or both of the scan planes within field of view 30, as represented by arrows 34 and 36 (FIG. 2), to examine different regions thereof in real time while the probe remains in a stationary position in contact with the patient's skin. In one combined mode, transducer holder 18 oscillates back and forth to generate the transverse B-scan, but stops momentarily each time the angular position of the selected longitudinal scan plane is reached to successively operate the elements once end then again continues to oscillate. This produces transverse and longitudinal B-scans at the same frame rate”).
Furthermore, as stated above for claim 11 rejection, Herres shows a controller (see 44 in fig. 5), but Herres does not explicitly state that the controller is a server/computer (the present application discloses that the server can be a general computer, par. [0079] of the PG Pub. version of the specification states “The server 110 is also known as a computer, etc”).  
As stated above for claim 11 rejection,  Taylor teaches a computer (par. [0079] states “In operation, the control box USB connection is connected to an ultrasonic system with appropriate imaging software. This may include a proprietary system or a computer based imaging system”; par. [0085] states “Pressing "set apex" button 47 causes the position to be saved in the internal memory of control box and/or ultrasound box 30, and/or in the ultrasound box and/or the computer system”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilized using a server/computer in the invention of Herres, as taught by Taylor, for further processing and display (abstract of Taylor states “...a personal computer for further processing and display”).  Furthermore, the examiner notes that providing a computer would provide a user friendly device for interacting with the imaging device, and can easily view, provide control parameters, share and interact with the images. 
Regarding claim 35, Herres in view of Taylor in view of Zhao disclose the invention substantially described in the 103 rejection above, furthermore Herres shows wherein the ultrasound-transducer interface is configured to allow for sets of selectable scan lines of any non-contiguous grouping and spacing (col. 3, lines 4-7 states “a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16”; col. 3, lines 10-12 states “In each case, the number of elements in an operating group can be varied depending on the desired ultrasound aperture for the scan line”; also see fig. 3 and col. 2, line 62 to col. 3, line 10).
Regarding claim 36, Herres in view of Taylor in view of Zhao disclose the invention substantially described in the 103 rejection above, furthermore Herres shows wherein the ultrasound-transducer interface is configured to allow for sets of selectable scan lines of any non-contiguous grouping and spacing (col. 3, lines 4-7 states “a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16”; col. 3, lines 10-12 states “In each case, the number of elements in an operating group can be varied depending on the desired ultrasound aperture for the scan line”; also see fig. 3 and col. 2, line 62 to col. 3, line 10).
Regarding claim 39, Herres in view of Taylor in view of Zhao disclose the invention substantially described in the 103 rejection above, furthermore Herres shows wherein the transducer elements of the ultrasound transducer are in a fixed position along the longitudinal axis of the transducer (col. 4, lines 55-58 states “a transrectal probe has an elongated housing 58 shaped to fit into the rectal cavity. Inside housing 58, transducer holder 18, which is hollow, is journalled for rotation about axis 16 between stops (not shown) by bearing 60 and 62”; fig. 6 shows the sensory array 22 are placed along axis 16; the examiner notes that the axis 16 is longitudinal axis and upon modification of Herres with Tylor and Zhao would provide prove with ultrasound transducer that does not move during receiving and generating steps of the images generation steps).
Regarding claim 40, Herres in view of Taylor in view of Zhao disclose the invention substantially described in the 103 rejection above, furthermore Herres shows wherein the transducer elements of the ultrasound transducer are in a fixed position along the longitudinal axis of the transducer (col. 4, lines 55-58 states “a transrectal probe has an elongated housing 58 shaped to fit into the rectal cavity. Inside housing 58, transducer holder 18, which is hollow, is journalled for rotation about axis 16 between stops (not shown) by bearing 60 and 62”; fig. 6 shows the sensory array 22 are placed along axis 16; the examiner notes that the axis 16 is longitudinal axis and upon modification of Herres with Tylor and Zhao would provide prove with ultrasound transducer that does not move during receiving and generating steps of the images generation steps).

Claims 2-7, 12-17 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Herres (US 5,070,879), in view of Taylor et al. (US 2007/0038112; hereinafter Taylor), in view of Zhao et al. (US 2015/0201910; hereinafter Zhao) as applied to claims 1 and 11 above, and further in view of Sliwa, Jr et al. (US 5,690,113; hereinafter Sliwa).
Regarding claim 2, Herres in view of Taylor in view of Zhao disclose the invention substantially described in the 103 rejection above, furthermore as stated above in claim 1 rejection, Herres shows receiving first scan-line set which are from single transverse scan plane  (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; the examiner notes generated scan lines in the transverse scan plan is the “limited number of selectable scan lines”).  However, Herres in view of Taylor fail to explicitly state receiving spatial information being associated with the first scan line set. 
            Sliwa is in the same field of endeavor and discloses method and apparatus for two dimensional ultrasonic imaging.  Sliwa teaches receiving spatial information being associated with scan line set (abstract states “A computing means computes the spatial position and the orientation of each scanline as the transducer is moved. The scanlines are then presented as a complete image.” Col. 5, lines 19-21 states Scanline information and position information are transmitted from the probe 15 to the console 40).
    	 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of receiving spatial information being associated with scan line set in the invention of Herres in view of Taylor in view of Zhao, as taught by Sliwa, to be able to present a complete image using the individual spatial address of the scanlines to properly locate the scanlines in relation to each other on the display (col. 3, lines 52-55 of Sliwa states “The scanlines are then presented as a complete image using the individual spatial addresses of the scanlines to properly locate the scanlines in relation to each other on the display”).

Regarding claim 3, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially described in the 103 rejection above, furthermore, Herres shows identifying a transverse plane extending through the transducer (abstract states  “generate a transverse sector scan orthogonal to the longitudinal scan...In a second mode, some of the transducer elements are actuated repeatedly while the array is oscillated to generate a transverse sector scan orthogonal to the longitudinal scan... the user selects the position of the scan plane within the field of view of the array while the probe is held in a stationary position against the skin of the patient”; fig. 2 shows transverse scan plane 26).
Regarding claim 4, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially described in the 103 rejection above, furthermore Sliwa teaches matching first scan line set that was received with the spatial information that was received (abstract states “A computing means computes the spatial position and the orientation of each scanline as the transducer is moved. The scanlines are then presented as a complete image.” Col. 5, lines 19-21 states Scanline information and position information are transmitted from the probe 15 to the console 40; col. 7, lines 11-16 states “Each scanline 99 is tagged with a unique spatial address. Preferably, this unique address is represented by the quantities .psi., .theta., .PHI., x, y, z and these refer to a reference point on or along scanline 99, such as the origin of scanline 99 and its orientation about that origin.”).
    	 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of matching first scanline set that was received with the spatial information that was received in the invention of Herres in view of Taylor in view of Zhao, as taught by Sliwa, to be able to present a complete image using the individual spatial address of the scanlines to properly locate the scanlines in relation to each other on the display (col. 3, lines 52-55 of Sliwa states “The scanlines are then presented as a complete image using the individual spatial addresses of the scanlines to properly locate the scanlines in relation to each other on the display”).

Regarding claim 5, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially described in the 103 rejection above, furthermore Herres shows identifying selectable scan lines from the first scan line set that correspond to the transverse plane (abstract states “In a second mode, some of the transducer elements are actuated repeatedly while the array is oscillated to generate a transverse sector scan orthogonal to the longitudinal scan... the user selects the position of the scan plane within the field of view of the array while the probe is held in a stationary position against the skin of the patient”; fig. 2 shows transverse scan plane 26), and states that each transverse scan plane will have 128 scan lines would be generated in the transverse scan plane (col. 2, lines 2-10 states “In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”).  The Examiner notes that in ultrasound imaging, image plane such as transverse image plan are comprised of individual scan line (Herres states that 128 diverging scan lines are generated and used to create the transverse scan plane).  
Regarding claim 6, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially as described in the 103 rejection above, furthermore, Herres shows displaying the 2D transverse image generated from the selectable scan lines of the first scan line set that were identified as corresponding to the transverse plane (col. 3, lines 53-60 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38 and the height H and the width W of FIG. 32 in a longitudinal rectilinear B-scan 40. The diverging lines of scan 38 represent the scan lines of the transverse scan”; the examiner notes that fig. 3 is a 2D transverse image displayed with the scan lines 38). 
Regarding claim 7, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially as described in the 103 rejection above, but Herres in view of Sliwa fail to explicitly state identifying the transverse plane including identifying a distal transducer section for imaging a base section of a prostate; a medical transducer section for imaging a mid section of the prostate; and a proximal transducer section for imaging an apex section of the prostate; and displaying the 2D transverse image generated from the selectable scan lines of the scan line set that were identified as corresponding to the distal transducer section, the medial transducer section, or the proximal transducer section. 
Taylor teaches identifying transverse plane identifying a distal transducer section for imaging a base section of a prostate (par. [0034] states “The purpose of the probe is to emit ultrasonic pulses, so that an accurate image of tissue or the prostate”; par. [0083] states “ultrasound transducer 11 is generating pings and then receiving back the selected tone to capture an ultrasound image. As best seen in FIG. 9, the movement of the transducer while generating and receiving signals results in transverse scan plane 54.sub.1”; par. [0084] states “The doctor may choose to manipulate the In/Out position slider 32, which causes the transverse image plane being captured by ultrasound transducer to move further or closer to the distal end of probe tip 1B, resulting in transverse scan plane 54.sub.2. The In/Out position indicator 34 indicates the position of the image plane relative to the base (farthest point) or apex (nearest point) of the organ being scanned as well as the absolute position of the transducer relative to the tip of the probe”; fig. 9 shows transverse plane 54.sub.1 (closest to probe tip, i.e., proximal end) and 54.sub.2 (farthest to probe tip, i.e., distal end); the Examiner notes that Taylor identifies the transverse plane by locating (position) the transverse plane (image plane) and that the transverse plane 54.sub.1 which is farthest point from the probe tip image an apex of the organ and transverse plane 54.sub.2 which is closest to the probe tip images base), and displaying the 2D transverse image generated from the selectable scan lines of the first scan line set for the at least one identified ultrasound transducer section (par. [0082] states “FIG. 10, the doctor views the prostate 55 in the transverse view mode by pressing the transverse action initiator 41”; fig. 10 shows a transverse plane image which comprised selectable scan lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of identifying the transverse plane including identifying a distal transducer section for imaging a base section of a prostate; a medical transducer section for imaging a mid section of the prostate; and a proximal transducer section for imaging an apex section of the prostate; and displaying the 2D transverse image generated scan lines of the first scan line set for the at least on identified ultrasound transducer section in the invention of Herres, in view of Zhao in view of Sliwa, as taught by Tylor, to allow the doctor selectively chose to different view of the organ such as apex or base (par. par. [0084] states “The doctor may choose to manipulate the In/Out position slider 32, which causes the transverse image plane being captured by ultrasound transducer to move further or closer to the distal end of probe tip 1B, resulting in transverse scan plane 54.sub.2. The In/Out position indicator 34 indicates the position of the image plane relative to the base (farthest point) or apex (nearest point) of the organ being scanned as well as the absolute position of the transducer relative to the tip of the probe”).
 Regarding claim 12, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially described in the 103 rejection above, furthermore as stated above in claim 11 rejection, Herres shows receiving first scan line set which to generate single transverse scan plane  (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; the examiner notes generated scan lines in the transverse scan plan is the “limited number of selectable scan lines”).  However, Herres in view of Taylor fail to explicitly state receiving spatial information being associated with scan line set. 
Sliwa teaches a computer (see 40 in fig. 2) configured to receive spatial information being associated with scan line set (abstract states “A computing means computes the spatial position and the orientation of each scanline as the transducer is moved. The scanlines are then presented as a complete image.” Col. 5, lines 19-21 states Scanline information and position information are transmitted from the probe 15 to the console 40).
    	 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of computer configured to receive spatial information being associated with scan line set in the invention of Herres in view of Taylor in view of Zhao, as taught by Sliwa, to be able to present a complete image using the individual spatial address of the scanlines to properly locate the scanlines in relation to each other on the display (col. 3, lines 52-55 of Sliwa states “The scanlines are then presented as a complete image using the individual spatial addresses of the scanlines to properly locate the scanlines in relation to each other on the display”).

Regarding claim 13, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially described in the 103 rejection above, furthermore, Herres shows identifying a transverse plane extending through the transducer (abstract states  “generate a transverse sector scan orthogonal to the longitudinal scan...In a second mode, some of the transducer elements are actuated repeatedly while the array is oscillated to generate a transverse sector scan orthogonal to the longitudinal scan... the user selects the position of the scan plane within the field of view of the array while the probe is held in a stationary position against the skin of the patient”; fig. 2 shows transverse scan plane 26).

Regarding claim 14, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially described in the 103 rejection above, furthermore Sliwa teaches a computer (see 40 in fig. 2) configured to match first scanline set that was received with the spatial information that was received (abstract states “A computing means computes the spatial position and the orientation of each scanline as the transducer is moved. The scanlines are then presented as a complete image.” Col. 5, lines 19-21 states Scanline information and position information are transmitted from the probe 15 to the console 40; col. 7, lines 11-16 states “Each scanline 99 is tagged with a unique spatial address. Preferably, this unique address is represented by the quantities .psi., .theta., .PHI., x, y, z and these refer to a reference point on or along scanline 99, such as the origin of scanline 99 and its orientation about that origin.”).
     	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of computer/server configured to match first scanline set that was received with the spatial information that was received in the invention of Herres in view of Taylor in view of Zhao, as taught by Sliwa, to be able to present a complete image using the individual spatial address of the scanlines to properly locate the scanlines in relation to each other on the display (col. 3, lines 52-55 of Sliwa states “The scanlines are then presented as a complete image using the individual spatial addresses of the scanlines to properly locate the scanlines in relation to each other on the display”).

Regarding claim 15, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially described in the 103 rejection above, furthermore Herres shows identifying selectable scan lines from the first scan line set that correspond to the transverse plane (abstract states “In a second mode, some of the transducer elements are actuated repeatedly while the array is oscillated to generate a transverse sector scan orthogonal to the longitudinal scan... the user selects the position of the scan plane within the field of view of the array while the probe is held in a stationary position against the skin of the patient”; fig. 2 shows transverse scan plane 26), and states that each transverse scan plane will have 128 scan lines would be generated in the transverse scan plane (col. 2, lines 2-10 states “In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”).  The Examiner notes that in ultrasound imaging, image plane such as transverse image plane is comprised of individual scan line (Herres states that 128 diverging scan lines are generated and used to create the transverse scan plane).  

Regarding claim 16, Herres in view of Taylor in view of Zhao , and in view of Sliwa disclose the invention substantially as described in the 103 rejection above, furthermore, Herres shows displaying the first 2D transverse image generated from the selectable scan lines of the first scan line set that were identified as corresponding to the transverse plane (col. 3, lines 53-60 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38 and the height H and the width W of FIG. 32 in a longitudinal rectilinear B-scan 40. The diverging lines of scan 38 represent the scan lines of the transverse scan”; the examiner notes that fig. 3 is an 2D transverse image displayed with the scan lines 38), and Tylor teaches generating second 2D transverse image generating from the second scan-line set that were identified as corresponding to the transverse plane (see fig. 9).

Regarding claim 17, Herres in view of Taylor in view of Zhao, and in view of Sliwa disclose the invention substantially as described in the 103 rejection above, but Herres in view of Sliwa fail to explicitly state identifying the transverse plane including identifying a distal transducer section for imaging a base section of a prostate; a medical transducer section for imaging a mid section of the prostate; and a proximal transducer section for imaging an apex section of the prostate; and displaying the 2D transverse image generated from the selectable scan lines of the scan line set that were identified as corresponding to the distal transducer section, the medial transducer section, or the proximal transducer section. 
Taylor teaches computer configured to identify transverse plane identifying a distal transducer section for imaging a base section of a prostate (par. [0034] states “The purpose of the probe is to emit ultrasonic pulses, so that an accurate image of tissue or the prostate”; par. [0083] states “ultrasound transducer 11 is generating pings and then receiving back the selected tone to capture an ultrasound image. As best seen in FIG. 9, the movement of the transducer while generating and receiving signals results in transverse scan plane 54.sub.1”; par. [0084] states “The doctor may choose to manipulate the In/Out position slider 32, which causes the transverse image plane being captured by ultrasound transducer to move further or closer to the distal end of probe tip 1B, resulting in transverse scan plane 54.sub.2. The In/Out position indicator 34 indicates the position of the image plane relative to the base (farthest point) or apex (nearest point) of the organ being scanned as well as the absolute position of the transducer relative to the tip of the probe”; fig. 9 shows transverse plane 54.sub.1 (closest to probe tip, i.e., proximal end) and 54.sub.2 (farthest to probe tip, i.e., distal end); the Examiner notes that Taylor identifies the transverse plane by locating (position) the transverse plane (image plane) and that the transverse plane 54.sub.1 which is farthest point from the probe tip image an apex of the organ and transverse plane 54.sub.2 which is closest to the probe tip images base), and displaying the 2D transverse image generated from the selectable scan lines the first scan line set for the at least one identified ultrasound transducer section (par. [0082] states “FIG. 10, the doctor views the prostate 55 in the transverse view mode by pressing the transverse action initiator 41”; fig. 10 shows a transverse plane image which comprised selectable scan lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of computer configured to identify the transverse plane including identifying a distal transducer section for imaging a base section of a prostate; a medical transducer section for imaging a mid section of the prostate; and a proximal transducer section for imaging an apex section of the prostate; and displaying the 2D transverse image generated from the selectable scan lines of the first scan line set for the at least one identified ultrasound transducer section in the invention of Herres, in view of Zhao in view of Sliwa, as taught by Tylor, to allow the doctor selectively chose to different view of the organ such as apex or base (par. par. [0084] states “The doctor may choose to manipulate the In/Out position slider 32, which causes the transverse image plane being captured by ultrasound transducer to move further or closer to the distal end of probe tip 1B, resulting in transverse scan plane 54.sub.2. The In/Out position indicator 34 indicates the position of the image plane relative to the base (farthest point) or apex (nearest point) of the organ being scanned as well as the absolute position of the transducer relative to the tip of the probe”).

Regarding claim 31, Herres in view of Taylor in view of Zhao, and in view Sliwa disclose the invention substantially as described in the 103 rejection above, furthermore, Herres shows wherein transverse plane extending through the ultrasound transducer extends through at least one of the transducer elements (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transverse plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6); the transverse plane corresponding to the generated first 2D transverse image (col. 3, lines 53-60 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38 and the height H and the width W of FIG. 32 in a longitudinal rectilinear B-scan 40. The diverging lines of scan 38 represent the scan lines of the transverse scan”; the examiner notes that fig. 3 is an 2D transverse image displayed with the scan lines 38), the 2D transverse image being generated by at least one transducer element (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transvers plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6).
Regarding claim 32, Herres in view of Taylor in view of Zhao, and in view Sliwa disclose the invention substantially as described in the 103 rejection above, furthermore, Herres shows wherein the transverse plane extending through the ultrasound transducer extend through at least one of the transducer elements (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transverse plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6), the one transducer element being in the first scan line set (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transverse plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6), the transverse plane corresponding to the generated first 2D transverse image generated by at least one transducer element (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transvers plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6).
Regarding claim 33, Herres in view of Taylor in view of Zhao , and in view Sliwa disclose the invention substantially as described in the 103 rejection above, furthermore, Herres shows wherein transverse plane extending through the ultrasound transducer extends through at least one of the transducer elements (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transverse plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6); the transverse plane corresponding to the generated first 2D transverse image (col. 3, lines 53-60 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38 and the height H and the width W of FIG. 32 in a longitudinal rectilinear B-scan 40. The diverging lines of scan 38 represent the scan lines of the transverse scan”; the examiner notes that fig. 3 is an 2D transverse image displayed with the scan lines 38), the 2D transverse image being generated by at least one transducer element (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transvers plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6).
Regarding claim 34, Herres in view of Taylor in view of Zhao, and in view Sliwa disclose the invention substantially as described in the 103 rejection above, furthermore, Herres shows wherein the transverse plane extending through the ultrasound transducer extend through at least one of the transducer elements (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transverse plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6), the one transducer element being in set of first scant line set (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transverse plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6), the transverse plane corresponding to the generated first 2D transverse image generated by at least one transducer element (col. 2, line 62 to col. 10 states “In the second mode, transducer holder 18 oscillates back and forth through the (e.g., one hundred twenty eight) angular positions and a selected group of the array elements are operated repeatedly at each angular position to generate a transverse sector scan relative to axis 16. This transverse scan plane is represented by reference numeral 26 in FIG. 2 and a line 28 represents the intersection of the longitudinal and transverse scan planes. In a typical example, there are one hundred twenty eight array elements, a selected group of sixty four of these elements are repeatedly operated, and there are therefore sixty five select longitudinal positions along axis 16 at which the transverse sector scan plane can be located. For this example, one hundred twenty eight diverging scan lines would be generated in the transverse scan plane”; fig. 2 shows transvers plane 26 which extends through one of the transducer elements from the array of transducer element showed in fig. 1 and 6).

Claims 10 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Herres (US 5,070,879), in view of Taylor et al. (US 2007/0038112; hereinafter Taylor), in view of Zhao et al. (US2015/0201910; hereinafter Zhao) as applied to claims 1 and 11 above, and further in view of Li et al. (US 2014/0213906; hereinafter Li).
Regarding claim 10, Herres in view of Taylor in view of Zhao disclose the invention substantially described in the 103 rejection above, but fails to explicitly state correcting aberrant movement of the ultrasound transducer. 
Li is in the same field of endeavor and discloses calibration for 3D reconstruction of medical images from sequences of 2D images.  Li teaches correcting aberrant movement of ultrasound transducer (abstract states “The utility corrects offsets between a series of medical images obtained where an imaging device (e.g., ultrasound probe) is supported by a positioning mechanism where there is misalignment between an imaging axis or other reference point of the imaging device and the axis of movement of the positioning device.”; par. [0043] states “However, in applications where a series of 2D images are reconstructed into a 3D image, any residual or other misalignment is reflected in poor 3D reconstruction.”; par. [0044] states “That is, the images may be processed after acquisition to account for residual offsets”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of correcting aberrant movement of ultrasound transducer in the invention of Herres in view of Taylor in view of Zhao, as taught by Li, to be able to correct offset between images to improve image registration (par. [0001] of Li states “apparatuses and methods for acquiring a series of images and limiting and/or correcting offset between the images to improve registration thereof”).
Regarding claim 20, Herres in view of Taylor in view of Zhao disclose the invention substantially described in the 103 rejection above, but fails to explicitly state correcting aberrant movement of the ultrasound transducer. 
Li is in the same field of endeavor and discloses calibration for 3D reconstruction of medical images from sequences of 2D images.  Li teaches correcting aberrant movement of ultrasound transducer (abstract states “The utility corrects offsets between a series of medical images obtained where an imaging device (e.g., ultrasound probe) is supported by a positioning mechanism where there is misalignment between an imaging axis or other reference point of the imaging device and the axis of movement of the positioning device.”; par. [0043] states “However, in applications where a series of 2D images are reconstructed into a 3D image, any residual or other misalignment is reflected in poor 3D reconstruction.”; par. [0044] states “That is, the images may be processed after acquisition to account for residual offsets”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of correcting aberrant movement of ultrasound transducer in the invention of Herres in view of Taylor in view of Zhao, as taught by Li, to be able to correct offset between images to improve image registration (par. [0001] of Li states “apparatuses and methods for acquiring a series of images and limiting and/or correcting offset between the images to improve registration thereof”).


Response to Arguments
	The previous rejection under 35 USC 112 (b) has been withdrawn in view of Applicant’s amendments to the claims. 
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 	
In response to Applicant’s arguments in middle of pages 9 to middle of page 12, with respect to prior art rejection of claim 1, the examiner respectfully disagrees.  The examiner maintains that combined invention of Herres, Taylor and Zhao does disclose all the claim limitations set forth in claim 1, particularly the claims limitations of the first and second scan line sets are proper subsets of selectable scan lines, the total number of available scan lines is a proper superset of the selectable scan lines, the 2D image generated independent from a 3D reconstruction image, and wherein the selectable scan lines includes a plurality of scan lines between the first scanline set and the second scanline set. 
The examiner maintains that prior art Herres does teach that the first 2D is being generated independent from a dimensional (3D) reconstruction image (col. 1, lines 60-63 states “The echoes received by the transducer elements in the first and second modes are displayed as images of respective orthogonal scan planes”; col. 2, lines 1-3the transverse sector scan generated by the second mode so as to permit orthogonal image planes to be displayed simultaneously; col. 3, lines 54-57 states “FIG. 3 depicts the screen of a video display terminal that simultaneously displays the height H and the length L of FIG. 32 in a transverse sector B-scan 38”; the Examiner notes that the 2D transverse image is generated without first generating a 3D image). 
 Furthermore, the Examiner maintains that Taylor does teach generating a first scan line set (the scan lines in transverse plane 54^1 in fig. 9) and a second scan line set (the scan lines in transverse plane 54^2), the first and second scan line sets are proper subsets of selectable scan lines (the examiner notes that the scan lines from transverse plane 54^1  and transverse plane 54^2 are proper subsets of selectable scan lines), generating a second 2D transverse ultrasound image from the second scan-line set (see 54^2 in fig. 9; par. [0082], [0083], [0084], [0085]), the total number of available scan lines is a proper superset of the selectable scan lines (fig. 9; par. [0082], [0083], [0084], [0085]), and wherein the selectable scan lines includes a plurality of scan lines between the first scan-line set and the second scan-line set (fig. 9; par. [0082], [0083], [0084], [0085]), and that the second 2D image is generated independent from 3D reconstruction image (fig. 9; par. [0034], [0082], [0083], [0084], [0085]).
Furthermore, the Applicant argues in middle of page 11 to middle of page 12 that the combining and modifying the probe described in Taylor with any other references (including Herres and/or Zhao) in a manner that would read on amended claim 1 would require a substantial redesign of the probe of Tylor that would change the basis principle of operation of probe of Taylor, the examiner respectfully disagrees.   The prior art combination of Herres in view of Taylor in view of Zhao for claim 1 in the previous office action did not propose to modify Taylor or proposed redesigning and reconstructing the ultrasound elements of Tylor’s ultrasound probe.  The examiner has relied on the teaching of Taylor to address the deficiencies of the base reference Herres.  Prior art Herres does not explicitly state generating a second scan line set, each scan line set having a limited number of selectable scan lines of the ultrasound transducer, generating a second 2D transverse ultrasound image from the second scan-line set, both the first and second line set generated from non-adjacent sets of selectable scan lines of any grouping or spacing; and both the first and second 2D transverse ultrasound images are generates in real-time or near real-time.  The previous office action provided to incorporate and utilize prior art Taylor’s teaching of generating a second scan line set, the first and second scan line sets are proper subsets of selectable scan lines, generating a second 2D transverse ultrasound image from the second scan-line set and the second 2D transverse ultrasound image is orthogonal to the longitudinal axis of the transducer, the total number of available scan lines is a proper superset of the selectable scan lines; wherein the selectable scan lines includes a plurality of scan lines between the first scan-line set and the second scan-line set in the invention of Herres.
In response to Applicant’s argument on bottom of page 12, with respect to claim 39, the Examiner respectfully disagrees.  The Applicant further argues that it would not be obvious to modify Taylor to have the ultrasound transducer to be in fixed position along the longitudinal axis of the ultrasound, however, the examiner did not relay on prior art Taylor to address the claim limitation of claim 39.  The examiner has relied on the base reference Herres to teach wherein the transducer elements of the ultrasound transducer are in a fixed position along the longitudinal axis of the transducer (col. 4, lines 55-58 states “a transrectal probe has an elongated housing 58 shaped to fit into the rectal cavity. Inside housing 58, transducer holder 18, which is hollow, is journalled for rotation about axis 16 between stops (not shown) by bearing 60 and 62”; fig. 6 shows the sensory array 22 are placed along axis 16; the examiner notes that the axis 16 is longitudinal axis and upon modification of Herres with Tylor and Zhao would provide prove with ultrasound transducer that does not move during receiving and generating steps of the images generation steps).
In response to Applicant’s remarks on top of page 13, with respect to independent claim 11, the examiner respectfully disagrees.  Examiner’s response above to Applicant’s arguments for prior art rejection of claim 1 also applies to Applicant’s remarks for claim 11. 
Applicant's remarks in middle of page 13 to middle of page 14 are related to depending claims and tertiary references relied upon have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary combination of Herres, Tylor and Zhao.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (US 2004/0204650) discloses scanning probe. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793